       Case
        Case1:13-cv-00942-EGB
             1:13-cv-00942-EGB Document
                                Document145-1
                                         143 Filed
                                              Filed09/04/18
                                                    11/02/18 Page
                                                              Page11ofof11



              In the United States Court of Federal Claims

                                          No. 13-942 C




ROBERT S. DAVIDSON

               Plaintiff
                                                                                     JUDGMENT
       v.

THE UNITED STATES

               Defendant


       Pursuant to the court’s Opinion, filed June 29, 2018 and Order, filed September 4, 2018,

        IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that plaintiff recover
of and from the United States the sum of $4,249,679.46. Costs to plaintiff.




                                                     Lisa L. Reyes
                                                     Clerk of Court

September 4, 2018                           By :     s/ Anthony Curry

                                                     Deputy Clerk




NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
